Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 15-21, 27-31 and 33-36 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments/arguments of dated 10/21/2021 are persuasive to overcome all the pending rejections as to the point that the prior art fails to teach or renders obvious to a process including the step of adjusting the trench width of each of the trenches by a deposition process such that a deviation of the adjusted trench width falls within a predetermined range based on the received trench width data and calculated deviation information  as the context of claim 15.
The prior art fails to teach or renders obvious to a process including the step of the adjusting the trench width is performed in response to a determination that at least one of a deviation of the first trench width data or deviation of the second trench width data exceeds a predetermined deviation range, wherein the second trench width larger than the first trench width as the context of claim 27.
The prior art fails to teach or renders obvious to a process including the step of adjusting substrate temperature in the different regions of the substrate to vary deposited film thicknesses in the different regions, based on temperature and film thickness correlation data, and thereby reducing the trench width deviation as the context of claim 30.
The prior art fails to teach or renders obvious to a process including the step of determining whether a trench width is smaller than a predetermined width value, and in response to a determination that the trench width is smaller than the predetermined width value, performing the etch process as the context of claim 31.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457. The examiner can normally be reached M-TH (8-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G Norton can be reached on 571-272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/Primary Examiner, Art Unit 1713